United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING
& DISTRIBUTION CENTER, Providence, RI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John L. Whitehouse, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1751
Issued: December 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2016 appellant, through counsel, timely appealed from the August 19,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a left upper extremity condition causally
related to the June 22, 2015 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 28, 2015 appellant, then a 56-year-old mobile unit driver (mail handler), filed an
occupational disease claim (Form CA-2) alleging that on June 22, 2015 he injured his left upper
extremity in the performance of duty. He subsequently clarified that he was claiming a traumatic
injury. Appellant explained that he was pulling a bulk mail container (BMC) with both hands
when he felt pain shoot up his left arm. The pain reportedly extended from his forearm to his
elbow and bicep. Appellant further explained that it was quite painful to make a fist.3 He
continued to work following the June 22, 2015 incident. Appellant indicated that he reported the
injury to his supervisor, T.R. He did not submit any medical evidence with his June 28, 2015
claim.
On July 22, 2015 OWCP informed appellant of the type of evidence needed to support
his claim. It noted, among other things, that the record did not include a diagnosis of a medical
condition resulting from the alleged employment incident. Appellant was afforded at least 30
days to submit the requested information.
In a July 29, 2015 statement, T.R., a distribution operations supervisor, indicated that he
agreed with appellant’s statements regarding the June 22, 2015 incident. He noted that appellant
told him he was pulling an extremely heavy BMC off the line when he felt a sharp pain in his left
arm. T.R. further stated that mobile drivers push and pull various types of equipment to be
attached to their units. He also indicated that these activities continued throughout an 8-hour
shift. T.R. stated that when he asked appellant if he could continue to do his job, appellant
replied that he wanted to try. Appellant began to wear a Velcro brace just below his left elbow
and T.R. explained that it seemed that appellant was favoring the left arm and using his right arm
more.
Although OWCP received additional factual information regarding the June 22, 2015
employment incident, it did not receive any medical evidence during the allotted 30-day
development period.
By decision dated August 27, 2015, OWCP denied appellant’s claim as he had failed to
establish fact of injury. The record established that appellant pulled heavy BMCs off the dock
with a mobile unit. However, OWCP found that it had not received any medical evidence
demonstrating that he sustained a medical condition as a result of this incident.
On September 29, 2015 appellant requested reconsideration.
OWCP received various reports and treatment notes from Dr. Leonard F. Hubbard, a
Board-certified orthopedic surgeon. In a July 22, 2015 note, Dr. Hubbard advised that appellant
came in with a recurrence of his previous injury. He noted that appellant was pulling a “bullet”
weighing about 2,000 pounds when he felt a sudden onset of pain. Dr. Hubbard provided
findings for the left arm, which were essentially normal with full range of motion and some
tenderness over the lateral condyle aspect and over the radial tunnel. He opined that appellant
had a recurrence of the previous injury and recommended that he stay out of work and get a
3

Appellant has an accepted occupational disease claim for bilateral carpal tunnel syndrome, left lateral
epicondylitis, and left radial nerve lesion under OWCP File No. xxxxxx698 with a July 12, 2011 date of injury. He
reported that his current left arm complaints felt similar to when he previously tore a tendon in his left arm.

2

splint. Dr. Hubbard explained that the current injury was “causally related to the injury as
described.” He also advised that appellant would be out until July 27, 2015.
In his August 12, 2015 notes, Dr. Hubbard indicated that appellant had persistent pain in
the elbow after his recent re-injury. He found that the elbow revealed full range of motion, but
there was considerable tenderness over the radial tunnel and lateral epicondyle. Dr. Hubbard
indicated that appellant could return to employment in approximately one month, but only if he
was able to utilize a splint to protect his dominant right hand.
Dr. Hubbard also provided an August 28, 2015 disability certificate, advising appellant
could return to light-duty work only with a splint.
In a September 9, 2015 duty status (Form CA-17) report, the physician reported clinical
findings of chronic pain and indicated that appellant could resume work as of September 14,
2015 with restrictions. Appellant was limited to off-belt work picking up letters behind the
advanced facer-canceller (“AFC”).
In an October 7, 2015 report, Dr. Hubbard explained that appellant previously underwent
work-related surgery for left elbow lateral epicondylitis. He noted that appellant did quite well
and was able to return to the workforce. Dr. Hubbard advised that on June 22, 2015 appellant
had a recurrence of that injury when he was pulling a heavy bullet at work, which resulted in
precisely the same symptoms he previously had. Those symptoms had since ameliorated and
appellant was at the point where he could return to work in a light-duty capacity. Dr. Hubbard
provided a duty status report with restrictions. He again noted that appellant was limited to offbelt work picking up letters behind the AFC.
In an October 14, 2105 decision, OWCP denied modification. The decision noted that,
while Dr. Hubbard reported that appellant was experiencing pain, he did not provide a firm
diagnosis.
On July 11, 2016 counsel requested reconsideration.
OWCP received additional evidence from Dr. Hubbard, which included several treatment
notes dating from October 7, 2015 to June 20, 2016. In his October 7, 2015 note, Dr. Hubbard
indicated that appellant continued to have pain in the left elbow, but was back at work. He
recommended continued light duty.
Dr. Hubbard saw appellant on January 18, 2016 and diagnosed lateral epicondylitis. He
continued appellant with light duty. On April 4, 2016 Dr. Hubbard explained that appellant was
able to do modified duty, but remained restricted with regard to more vigorous activities. He
again diagnosed lateral epicondylitis and continued modified duty. In a June 20, 2016 treatment
note, Dr. Hubbard reiterated his diagnosis of left lateral epicondylitis.
OWCP also received physical therapy treatment records from September 11, 2015 and
July 22, 2016.
By decision dated August 19, 2016, OWCP modified the October 14, 2015 decision to
reflect that the attending physician had provided a diagnosis of left lateral epicondylitis.

3

However, it further found that the claim remained denied as the medical evidence was
insufficient to establish causal relationship.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a
personal injury.6 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.7
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.8
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.9
ANALYSIS
In this case, appellant alleged that on June 22, 2015 he sustained an injury to his left
upper extremity in the performance of duty. OWCP accepted that the June 22, 2015 employment
incident occurred as alleged and that he received a diagnosis of left lateral epicondylitis.
However, it denied appellant’s traumatic injury claim because the medical evidence failed to

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

9

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).

4

establish a causal relationship between the accepted June 22, 2015 employment incident and his
left upper extremity condition.
Dr. Hubbard provided several reports dating from July 22, 2015 to June 20, 2016. In an
initial July 22, 2015 note, he advised that appellant came in with recurrence of his previous
injury. Dr. Hubbard noted that appellant was pulling a bullet weighing about 2,000 pounds when
he felt a sudden onset of pain. He provided findings for the left arm, which were essentially
normal, with full range of motion and some tenderness over the lateral condyle aspect and over
the radial tunnel. Dr. Hubbard opined that appellant had a recurrence of the previous injury and
it was recommended that he stay out of work and get a splint. He explained that the current
injury was “causally related to the injury as described.” The Board initially notes that other than
a diagnosis of pain, Dr. Hubbard is relating the condition to a previous injury. The Board finds
that this opinion lacks probative value as it did not provide a firm diagnosis, is vague, and failed
to explain the causal relationship between appellant’s condition and any work-related
exposures.10
Dr. Hubbard also treated appellant on August 12 and 28, 2015 and advised that he could
not return to full duty. In his August 12, 2015 notes, he indicated that appellant had persistent
pain in the elbow after his recent reinjury, and on his August 28, 2015 disability certificate, he
noted that appellant could return to light-duty work only with a splint. In September 9 and
October 7, 2015 duty status reports, Dr. Hubbard noted clinical findings of chronic pain and
indicated that appellant could resume light duty on September 14, 2015 with restrictions.
However, as noted above, other than noting appellant’s chronic pain, Dr. Hubbard did not
diagnose a specific condition or address causal relationship by explaining how a specific activity
at work on June 22, 2015 either caused or contributed to appellant’s left upper extremity
condition.11
In an October 7, 2015 report, Dr. Hubbard explained that appellant previously underwent
work-related surgery for left lateral epicondylitis. He advised that on June 22, 2015, appellant
had a “recurrence” of that injury when he was pulling a heavy bullet at work, which resulted in
precisely the same symptoms appellant previously experienced. Dr. Hubbard advised that
appellant was able to return to work in a light-duty capacity. While he opined that appellant had
a recurrence of a prior injury at work due to the incident of June 22, 2015, the Board notes that it
is unclear to which prior injury he is referring or how the incident of June 22, 2015 resulted in
the diagnosed condition of left lateral epicondylitis. A medical opinion not fortified by rationale
is of little probative value.12
In an April 4, 2016 report, Dr. Hubbard diagnosed lateral epicondylitis, but he did not
provide an opinion on causal relationship. As such, this report is of limited probative value on
the issue of causal relationship.
In a June 20, 2016 treatment note, Dr. Hubbard advised that appellant was in for further
clarification regarding the origin of his injury. He repeated the diagnosis of left lateral
10

See Michael E. Smith, 50 ECAB 313 (1999).

11

Id.

12

Annie L. Billingsley, 50 ECAB 210 (1998); supra note 10.

5

epicondylitis, but did not otherwise elaborate on the cause of appellant’s left upper extremity
condition. Accordingly, this report is of limited probative value.
Appellant also submitted copies of physical therapy notes. However, reports from
physical therapist do not rise to the level of competent medical opinion evidence under FECA as
physical therapists are not physicians under FECA.13
Because the medical evidence of record does not address how the June 22, 2015
employment incident either caused or contributed to appellant’s claimed left upper extremity
condition, appellant failed to establish causal relationship. On appeal, counsel argues that
OWCP should at least refer appellant for a second opinion examination. The Board found that
appellant has not demonstrated a prima facie case of entitlement under FECA. Accordingly, the
Board finds that he has failed to meet his burden of proof.
CONCLUSION
Appellant failed to establish that his claimed left upper extremity condition is causally
related to the June 22, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See supra notes 8 and 9.

6

